Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 9/29/2022. Claims 1 and 3-21 are pending in the application. Claims 1 and 3-21 are rejected as set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 11, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wileman (US 1807769) in view of Piccioni (WO2009003538).
Regarding claims 1 and 14, Wileman teaches a roller blind mounting system including: at least one bracket 12 for mounting a roller blind 10, the roller blind 10 including a retractable blind fabric (not numbered, but shown in figure 1), and at least one guide line 18 for guiding travel of the blind fabric during winding and unwinding of the blind fabric (lines 4-8), the guide line 18 including a first end connectable to the bracket 12 (see Fig 3 and col 1 lines 31-39) and a second opposite end connectable to a fixed surface (shown in Figure 2), the bracket 12 including a tensioning device (is structure 26/30/32/34) for selectively tensioning the guide line 18.
Wileman fails to disclose: 
 The tensioning device including a base member having opposing arms and a slide member positioned between the arms, the slide member being configured for linear movement with respect to the base member, the slide member retaining the first end of the guide line, wherein the tensioning device further includes an adjustment member for altering a position of the slide member with respect to the base member of the tensioning device, to thereby selectively tension the guide line.
Piccioni discloses:
The tensioning device including a base member (8) having opposing arms (labeled in marked up figure below) and a slide member (11) positioned between the arms, the slide member (11) being configured for linear movement with respect to the base member (8), the slide member retaining the first end  of the guide line (7), wherein the tensioning device further includes an adjustment (22) member for altering a position of the slide member (11) with respect to the base member (8) of the tensioning device, to thereby selectively tension the guide line.

    PNG
    media_image1.png
    328
    304
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention to modify the device of Wileman to make the base member having opposing arms and the slide member be positioned between the arms and an adjustment member for altering the position of the slide member as taught by Piccioni as such is shown to be an effective means of imparting adjustable tension to a guide line. Such an arrangement would simplify tensioning and/or connecting means as it only requires one adjustment instead of multiple adjustment screws as taught by Wileman.
Regarding claims 3 and 15, Wileman as modified by Piccioni teaches the adjustment member (22, Piccioni) is a threaded stem mounted within a threaded aperture (of unnumbered nut, shown in the Figures of Piccioni) in the base member (8, Piccioni), a free end of the threaded stem acting upon the slide member (11, Piccioni) to tension the guide line (18, Wileman).
Regarding claims 10 and 19, Wileman teaches a roller blind mounting system including (lines 31-39) a rail (16) for attaching to a bottom edge of the retractable blind fabric, the rail (16) including at least one guide channel (20), the guide line (18) being accommodated in the channel (20) to constrain the rail (16) to movement along the guide line (18) and thereby guide travel of the blind fabric between the extended and retracted positions (shown in Figure 1).
Regarding claim 11, Wileman teaches a mounting block assembly (combination of 22 
    PNG
    media_image2.png
    108
    202
    media_image2.png
    Greyscale
 and unnumbered screw) for securing the second end of the guide line (18) to the fixed surface, the mounting block assembly including a docking platform (22) for the rail (16), wherein at least a portion of the rail (16) abuts with the docking platform (22) when the retractable blind fabric is in the extended position.
Claims 5-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wileman and Piccioni as applied to claims 1 and 14 above, and further in view of Wills (US 8967568).
Regarding claims 5-9 and 16-18 Wileman as modified by Piccioni teaches a roller blind mounting system includes a bracket 12, but is silent concerning a levelling cradle for supporting one end of the roller blind.
However, Wills discloses the bracket (2) further includes a levelling cradle (7) for supporting one end (abstract) of roller blind (3), the levelling cradle (7) includes a main body (shown in Figure 5) and a support element (6) having a seat (11) for holding said one end (Col. 3, lines 37-40) of the roller blind (3), the support element (6) being at least partially housed by the main body (shown in Figure 5), the levelling cradle (7) further including (Col. 3, lines 56-59) an adjustment device for adjusting the position of the support element 6 with respect to the main body (shown in Figure 5) to thereby alter the position of the roller blind 3 (Claims 5 and 16);
the adjustment device includes (Col. 3, lines 59-62) at least one threaded pin (17) engaged in a corresponding threaded aperture (16) provided in the main body (shown in Figure 5), said threaded pin (17) being in abutment with the support element 6 such that the position of the support element 6 with respect to the main body (shown in Figure 5) is adjusted (Col. 3, line 56 – Col. 4, line 16) by turning the threaded pin (17) (Claims 6 and 17);
the adjustment device includes a pair (means one on each end) of said threaded pins 17 engaged in corresponding threaded apertures (16) provided in the main body (shown in Figure 5), one of said pair of threaded pins providing vertical adjustment (shown in Figure 4) of said support element (6) and horizontal adjustment (depending on how the bracket is mounted) (Claims 7 and 18);
the bracket 2 includes a base plate (8) for mounting the bracket 2 to a support structure, the base plate (8) including a series of mounting holes (10) configured (Col. 3, lines 24-28) to enable the bracket to be selectively mounted to a horizontal or vertical surface (Col. 5, lines 3-8) of the support structure (Claim 8);
the base plate (8) further includes (Figure 6) a plurality of openings (23) for mounting (Col. 3, lines 37-46) the levelling cradle (7), the openings being configured to enable the levelling cradle (7) to be orientated and mounted in a selected number of positions (Col. 4, lines 27-36) on the base plate (8) (Claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Wileman with a levelling cradle attachable to the bracket in different position, as taught by Wills, to enable a user to mount a roller blind to a vertical or a horizontal surface; and perfectly level the roller blind from both sides.
Claims 12-13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wileman and Piccioni as applied to claims 11 and 19 above, and further in view of Link et al. (US 5909763).
Regarding claims 12-13 and 20-21, Wileman teaches a roller blind mounting system includes a docking platform for the rail, but is silent concerning a magnetic assembly in the rail and a docking platform made of magnetically attractable material.
However, Link et al. discloses at least one magnetic assembly (not numbered, but shown in figure 6) for holding the rail (78) in abutment (Col. 3, lines 53-55) with the docking platform (68), the magnetic assembly includes a magnetic member 82 and the docking platform (68) is made of a material which is magnetically attracted (Col. 3, lines 55-58) to the magnetic member (82), wherein in use, (Col. 5, lines 5-8) the rail (78) is held in abutment with the docking platform (68) by magnetic force between the docking platform (68) and the magnetic member (82) (Claim 12); and
wherein in use, the magnetic member (82) abuts with the docking platform (68) to hold the rail 78 in abutment (Col. 5, lines 5-8) with the docking platform 68, and wherein the magnetic member 82 is at least in part housed within a cavity (shown in Figure 6) of the rail 78, the at least one magnetic assembly (not numbered, but shown in figure 6) further including a biasing member 96 operatively connected (by way of other parts) to the magnetic member 82 for biasing the magnetic member 82 into the cavity (shown in Figure 6) (Claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Wileman with a magnetic assembly inside a rail and a docking platform made of magnetically attractable material, as taught by Link et al. to securely connect rail to the base when the blind fabric is fully extended, while still allowing easy disconnection when the blind fabric needs to be retracted.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wileman (US 1807769) in view of Haswell (US 471,114).
Regarding claim 4, Wileman teaches a roller blind mounting system including: at least one bracket 12 for mounting a roller blind 10, the roller blind (10) including a retractable blind fabric (not numbered, but shown in figure 1), and at least one guide line (18) for guiding travel of the blind fabric during winding and unwinding of the blind fabric (lines 4-8), the guide line (18) including a first end connectable to the bracket 12 (see Fig 3 and col 1 lines 31-39) and a second opposite end connectable to a fixed surface (shown in Figure 2), the bracket 12 including a tensioning device (is structure 26/30/32/34) for selectively tensioning the guide line 18.
Wileman fails to disclose: 
 The tensioning device including a slide member retaining the first end of the guide line, wherein the tensioning device further includes an adjustment member for altering a position of the slide member with respect to the base member of the tensioning device, to thereby selectively tension the guide line; wherein the adjustment member is a threaded stem mounted within a threaded aperture in the base member, a free end of the threaded stem acting upon the slide member to tension the guide line; and wherein the free end of the threaded stem acts upon a leg portion of the slide member, the leg portion being configured to be if excessive tension is applied to the guide line. 
Haswell discloses:
The tensioning device including a slide member (n) retaining the first end  of the guide line (1), wherein the tensioning device further includes an adjustment (p) member for altering a position of the slide member (n) with respect to a base member (l) of the tensioning device, to thereby selectively tension the guide line, wherein the adjustment member (p) is a threaded stem mounted within a threaded aperture (m) in the base member (l), a free end of the threaded stem (p) acting upon the slide member (n) to tension the guide line (i).
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention to modify the device of Wileman to make the tensioning device include a base member the slide member with an adjustment member for altering the position of the slide member as taught by Haswell as such is shown to be an effective means of imparting adjustable tension to a guide line. Such an arrangement would allow that the guide wire to be disconnected without affecting the fastenings at the end of the wire, resulting in neater and more serviceable parts of the device. (column 2, lines 63-73)

Response to Arguments
Applicant’s arguments with respect to the claim(s) 1 and 14 have been considered but are not persuasive. 
In response to applicant’s argument that adjustment member (22) of Piccioni does not function to alter the position of the slide member (11) with respect to the base member (8) to selectively tension the guide line, the examiner respectfully disagrees. For example, as the screw means (21,22) of Piccioni can be loosened from the position shown in Figure 1, the slide member (11) would be allowed to move downward while also loosening the tension on the cable. Also note that the intended use language claimed with “for” is very broad and since 22 could be loosened and 11 could be slideably lowered, this new lower positioning allows “for” a compression spring to be placed in between 11 and the top of 8 such that the limitation “for altering a position...to thereby selectively tension the guide line” is met when interpreted with the broadest reasonable interpretation.  Note this is just one non-limiting interpretation or example and that there are other ways this limitation could be interpreted as taught as well. The prior art as applied, when the claims are interpreted with the broadest reasonable interpretation, meets the limitations as claimed. 
In regard to applicant’s arguments regarding claim 4, these arguments are moot in view of the new grounds of rejection. Newly applied reference Haswell teaches the claimed limitations. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  

	
Conclusion
Applicant's amendment to claim 4, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634